                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

WILLIAM ROBERT SHAW,

                       Plaintiff,

               v.                                             Case No. 20-C-1533

MILWAUKEE COUNTY, et al.,

                       Defendants.


                                     SCREENING ORDER


        Plaintiff William Robert Shaw, who is currently incarcerated at the Milwaukee County Jail,

filed a pro se civil rights complaint under 42 U.S.C. § 1983, alleging that his civil rights were

violated. This matter comes before the court on Plaintiff’s motion for leave to proceed without

prepaying the full filing fee and to screen the complaint.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

        Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed an initial partial

filing fee of $1.67. On October 28, 2020, Plaintiff filed a letter with the court showing that he

lacks the funds to pay the initial partial filing fee. Therefore, the court grants Plaintiff’s motion

for leave to proceed without prepayment of the filing fee and waives the initial partial filing fee.

See 28 U.S.C. § 1915(b)(4). Plaintiff will have to pay the full filing fee over time as explained in

this order.




         Case 1:20-cv-01533-WCG Filed 12/01/20 Page 1 of 5 Document 11
                                 SCREENING OF THE COMPLAINT

       The court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, I

must determine whether the complaint complies with the Federal Rules of Civil Procedure and

states at least plausible claims for which relief may be granted.

       To state a claim under the federal notice pleading system, a plaintiff must provide a “short

and plain statement of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

plaintiff should not plead every fact supporting his claims; he only has to “give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). There is a reason

that the rule specifies a “short and plain” statement. “Rule 8(a) requires parties to make their

pleadings straightforward, so that judges and adverse parties need not try to fish a gold coin from

a bucket of mud.” U.S. ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 378 (7th Cir. 2003).

“[L]ength may make a complaint unintelligible, by scattering and concealing in a morass of

irrelevancies the few allegations that matter.” Kadamovas v. Stevens, 706 F.3d 843, 844 (7th Cir.

2013) (quoting U.S. ex rel. Garst, 328 F.3d 374, 378 (7th Cir. 2003)). “District judges are busy,

and therefore have a right to dismiss a complaint that is so long that it imposes an undue burden

on the judge, to the prejudice of other litigants seeking the judge’s attention.” Id.

       Plaintiff’s complaint violates Rule 8(a)(2) of the Federal Rules of Civil Procedure and will

therefore be dismissed. The complaint does not include “a short and plain statement of the claim



                                                  2

         Case 1:20-cv-01533-WCG Filed 12/01/20 Page 2 of 5 Document 11
showing that the pleader is entitled to relief,” as the rule requires. Fed. R. Civ. P. 8(a)(2).

Plaintiff’s complaint is 62 handwritten pages with 167 paragraphs. Dkt. No. 1. As the Seventh

Circuit observed in Kadamovas, if Plaintiff has included meritorious factual allegations, they are

buried in pages and pages of conclusions, allegations, and excessive and unnecessary detail.

Plaintiff’s complaint is also deficient because it does not contain a complete request for relief.

       The court will allow Plaintiff to file an amended complaint that complies with Federal Rule

of Civil Procedure 8. The amended complaint must provide a “simple, concise, and direct”

statement of his claims. Bennett v. Schmidt, 153 F.3d 516, 518 (7th Cir. 1998). Plaintiff should

not include every detail giving rise to his claim(s); he should provide only enough facts that the

court can reasonably infer that the individuals he sues did what Plaintiff alleges they did.

       The court will include a blank prisoner complaint form with this order, which the court will

require Plaintiff to use. See Civil L.R. 9(b) (E.D. Wis.). If, after crafting his allegations in clear,

concise “who, what, when, where, why” language, Plaintiff believes he needs more space than is

provided in the form, he may attach a maximum of ten handwritten pages. Plaintiff is an

experienced litigant, so if he files an amended complaint that does not comply with this order, the

court will dismiss this case.

       Plaintiff is advised that the amended complaint must bear the docket number assigned to

this case and must be labeled “Amended Complaint.” The amended complaint supersedes the

prior complaint and must be complete in itself without reference to the original complaint. See

Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056 (7th Cir. 1998).

In Duda, the appellate court emphasized that in such instances, the “prior pleading is in effect

withdrawn as to all matters not restated in the amended pleading.” Id. at 1057 (citation omitted).




                                                  3

         Case 1:20-cv-01533-WCG Filed 12/01/20 Page 3 of 5 Document 11
If the amended complaint is received, it will become the operative complaint in this action, and

the court will screen it in accordance with 28 U.S.C. § 1915A.

        IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the full filing fee (Dkt. No. 2) is GRANTED.

        IT IS FURTHER ORDERED that the complaint submitted on October 2, 2020, be and

the same is DISMISSED.

        IT IS FURTHER ORDERED that Plaintiff’s motion to supplement the complaint (Dkt.

No. 9) is DENIED as moot.

        IT IS FURTHER ORDERED that Plaintiff is directed to file an amended complaint on

or before January 4, 2021, which contains only related claims in accordance with this Order. If

Plaintiff files an amended complaint by the deadline, the court will screen the amended complaint

under 28 U.S.C. § 1915A. If Plaintiff does not file an amended complaint by the deadline, the

court will dismiss this case based on his failure to comply with Federal Rule of Civil Procedure 8.

        IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a blank prisoner

complaint form along with this order.

        IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If

Plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

Order along with Plaintiff’s remaining balance to the receiving institution.



                                                    4

         Case 1:20-cv-01533-WCG Filed 12/01/20 Page 4 of 5 Document 11
       IT IS FURTHER ORDERED that a copy of this order be sent to the Milwaukee County

Sheriff and to Dennis Brand, 821 W. State Street, Room 224, Milwaukee, WI 53233.

       IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following address:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Green Bay, Wisconsin this 1st day of December, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




                                                  5

         Case 1:20-cv-01533-WCG Filed 12/01/20 Page 5 of 5 Document 11
